972 F.2d 355
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Richard L. WHITE, Appellant,v.Louis W. SULLIVAN, Secretary of Health and Human Services, Appellee.
No. 91-3619.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 12, 1992.Filed:  July 16, 1992.

Before BOWMAN, LOKEN, Circuit Judges, and LARSON,* Senior District Judge.
PER CURIAM.


1
Richard L. White appeals from the decision of the District Court1 affirming the Secretary's denial of his claim for social security disability benefits.  Having reviewed the record and the arguments of the parties, we conclude that no error of law appears and that the denial of disability benefits by the Secretary is supported by substantial evidence on the record as a whole.


2
The judgment of the District Court is AFFIRMED.  See 8th Cir.  R. 47B.



*
 The HONORABLE EARL R. LARSON, Senior United States District Judge for the District of Minnesota, sitting by designation


1
 The Honorable Harold D. Vietor, United States District Judge for the Southern District of Iowa